Title: To Alexander Hamilton from John J. U. Rivardi, 30 May 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


Niagara [New York] May 30, 1799. Acknowledges “your letter of the 2d. instant, respecting The Superintendant of Indian Affairs.” Describes repairs that have been made under his direction to Fort Niagara. States that among those individuals on boats passing the fort there was “… no body who could excite Suspicions—Most of those people being either Known traders from Schenectady or comon farmers going with their families To Settle in New Connecticut. The number of the latter is considerable.” Reports: “The British Fort advances rapidly—an additional Company is arrived from Quebec & they work even on Sundays.” Complains that “There is Now Nine Months pay due To This Garrison & Contingent accounts of More than one years Standing.” States that he has had “the Ague” and that it will “torment” him until he can “change Station.”
